DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include any reference signs designating the die, mould or punch elements that are set forth in the claims. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims  1, 4 and 7 are objected to because of the following informalities:  In independent claims 1, 4 and 7, the word “step” and the first word of each step is currently capitalized. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “said method induces an elastic deformation of a mould by regulating a volume of injected liquid based on a volume difference between a theoretical volume of a target part and a volume of the part after springback, controls a mould deformation amount equal to a springback amount and realizes an accurate springback compensation control of a curved panel member” – it is not clear if this limitation is a positively recited, required step since it is written narratively and precedes the clearly recited “steps” 1-6.
Claim 1 “step 2” recites” “a die for moulding” – it is not clear if the “die” element is meant to refer to the “mould” element previously set forth on line 3 or if both a “die” and “a mould” are required separate elements.
Claim 1 “step 4” recites: “online and on-site measuring a distance between a profile of the unloaded part and a profile of the corresponding die by a displacement sensor, and calculating an actual volume V of the unloaded part, then calculating to obtain a volume difference” – it is not clear what the metes and bounds of “online and on-site measuring” encompasses.  There is insufficient antecedent basis for “the unloaded part” and “the corresponding die.”
Claim 1 “step 5” recites: “a flowmeter” and “a curved panel member” – it is not clear if these are additional elements or meant to refer to the elements previously set forth i.e. “a flowmeter” is previously set forth in “step 3” and “a curved panel member” is set forth on line 6.
Claim 1, step 6 recites “subsequent parts,” but previously the claim set forth “component,” “a plate blank” and “ unloaded part” – it is unclear which elements are the required workpiece(s).
Claim 4 recites: “said method induces an elastic deformation of a mould by regulating a volume of injected liquid based on a volume difference between a theoretical volume of a target part and a volume of the part after springback, controls a mould deformation amount equal to a springback amount and realizes an accurate springback compensation control of a curved panel member” – it is not clear if this limitation is a positively recited, required step since it is written narratively and precedes the clearly recited “steps” 1-8.
Claim 4 “step 2” recites” “a die for moulding” – it is not clear if the “die” element is meant to refer to the “mould” element previously set forth on line 3 or if both a “die” and “a mould” are required separate elements.
Claim 4 “step 4” recites: “online and on-site measuring a distance between a profile of the unloaded part and a profile of the corresponding die by a displacement sensor, and calculating an actual volume V of the unloaded part, then calculating to obtain a volume difference” – it is not clear what the metes and bounds of “online and on-site measuring” encompasses.  There is insufficient antecedent basis for “the unloaded part” and “the corresponding die.”
Claim 4 “step 5” recites: “a flowmeter” and “a curved panel member” – it is not clear if these are additional elements or meant to refer to the elements previously set forth i.e. “a flowmeter” is previously set forth in “step 3” and “a curved panel member” is set forth on line 6.
Claim 4 “step 7” recites: “a flowmeter” and “a curved panel member” – it is not clear if these are additional elements or meant to refer to the elements previously set forth i.e. “a flowmeter” is previously set forth in “step 3” and “a curved panel member” is set forth on line 6.
Claim 4, step 8 recites “subsequent parts,” but previously the claim set forth “component,” “a plate blank” and “ unloaded part” – it is unclear which elements are the required workpiece(s).
Claim 7 recites: “said method induces an elastic deformation of a mould by regulating a volume of injected liquid based on a volume difference between a theoretical volume of a target part and a volume of the part after springback, controls a mould deformation amount equal to a springback amount and realizes an accurate springback compensation control of a curved panel member” – it is not clear if this limitation is a positively recited, required step since it is written narratively and precedes the clearly recited “steps” 1-6.
Claim 7 “step 2” recites” “a die for moulding” – it is not clear if the “die” element is meant to refer to the “mould” element previously set forth on line 3 or if both a “die” and “a mould” are required separate elements.
Claim 7 “step 4” recites: “online and on-site measuring a distance between a profile of the unloaded part and a profile of the corresponding die by a displacement sensor, and calculating an actual volume V of the unloaded part, then calculating to obtain a volume difference” – it is not clear what the metes and bounds of “online and on-site measuring” encompasses.  There is insufficient antecedent basis for “the unloaded part” and “the corresponding die.”
Claim 7 “step 5” recites: “a flowmeter” and “a curved panel member” – it is not clear if these are additional elements or meant to refer to the elements previously set forth i.e. “a flowmeter” is previously set forth in “step 3” and “a curved panel member” is set forth on line 6.
Claim 7, “step 6” recites “subsequent parts,” but previously the claim set forth “component,” “a plate blank” and “ unloaded part” – it is unclear which elements are the required workpiece(s).


Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art:
US 7,313,939 discloses a hydroforming machine and a method of hydroforming using a die 2, a punch 4, a position sensor 54 and a pressure controller 5.
US 7,266,982 discloses a hydroforming device and method using dies 16, 18 having a chamber which may be open or closed during operation and the fluid temperature and/or level may be controlled [Abstract].
US 6,006,567 discloses an apparatus and method for hydroforming including dies 12, 14, a controller 70, and a position sensor 76 [Column 9].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725